IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DARYL B. BALDWIN, JR.,                    §
                                            § No. 263, 2019
        Defendant Below,                    §
        Appellant,                          § Court Below—Superior Court
                                            § of the State of Delaware
        v.                                  §
                                            § Cr. ID No. 1011012770 (S)
  STATE OF DELAWARE,                        §
                                            §
        Plaintiff Below,                    §
        Appellee.                           §

                           Submitted: August 2, 2019
                           Decided:   August 9, 2019

                                      ORDER

      On July 15, 2019, the Senior Court Clerk issued a notice, by certified mail,

directing the appellant to show cause why this appeal from his sentence for a

violation of probation should not be dismissed as untimely. The appellant received

the notice to show cause by July 22, 2019, but failed to respond to the notice to show

cause within the required ten-day period. Dismissal of this action is therefore

deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice